ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT ("Agreement") is entered into this 13th day of
August, 2007, by and between Wave Wireless Corporation, a Delaware corporation
("Seller"), and BB Test Solutions, Inc., a Florida Corporation ("Buyer").

RECITALS

WHEREAS, Seller is currently in the business of marketing and selling the
SPEEDLAN product line, consisting of certain assets set forth on Exhibit A
hereto (the "SPEEDLAN Assets");

WHEREAS, subject to the terms and conditions set forth herein, Seller wishes to
sell, and Buyer wishes to purchase, the SPEEDLAN Assets.

AGREEMENT

A. Purchase. On the Closing Date, as set forth below, Buyer shall purchase the
Seller's right, title and interest in and to the SPEEDLAN Assets. The Seller
shall transfer and convey its interests in the SPEEDLAN Assets via a Quit Claim
Bill of Sale.



B. Assumed Liabilities. The Buyer shall assume no liabilities of the Seller,
including liabilities relating to the SPEEDLAN Assets, other than all warranty
obligations with respect to SPEEDLAN products previously sold by Buyer ("Assumed
Warranty Obligations").



C. Consideration for Assets: Buyer shall pay Seller $78,000 in consideration for
the SPEEDLAN Assets (the "Purchase Price"), which amount shall be paid
$53,000.00 at Closing, and $25,000 payable in five equal installments of $5,000
on the first day of each month following the Closing Date (each, an "Installment
Payment"). In addition, Buyer shall pay Seller an amount equal to 2.5% of all
revenue generated by Buyer resulting from the sale of SPEEDLAN products, or
products using any of the SPEEDLAN Assets, during the twelve months immediately
following the date of this Agreement ("Royalty Payments"). Royalty Payments
shall be made on the tenth day following each month after the date of this
Agreement, and shall be due and payable based on the recognition of revenue by
Buyer according to generally accepted accounting principles. At such time as
Buyer has made Royalty Payments to Seller equal to $25,000, no further Royalty
Payments shall be due Seller hereunder. Notwithstanding the foregoing, in the
event that Seller has not received Royalty Payments equal to at least $4,500.00
on or before the date of the last required Installment Payment set forth above,
Buyer shall pay Seller such amount in immediately available funds together with
the final Installment Payment. Such amount shall not be considered part of the
Purchase Price, nor shall such amount offset any Royalty Payments due Seller
hereunder. In the event such amount is not paid on the final Installment Date,
such amount shall be due and payable Seller on August 10, 2008.



D. P-Com Name. Seller hereby grants to Buyer a royalty free, perpetual,
transferable license to use the name "P-Com" in connection with the marketing
and sale of AirPro Gold products previously sold to Buyer by Seller ("P-Com
License"). The P-Com License does not include any right to the P-Com name in
connection with the production, marketing or sale of any products other than
AirPro Gold products previously sold to Buyer. In the event that Seller has not
sold the name P-Com in a bona fide transaction within ten business days from the
Date hereof, the name "P-Com" shall be included in SPEEDLAN Assets hereunder,
and all right, title and interest in and to the name "P-Com" shall be assigned,
sold and otherwise transferred to Buyer.



E. Condition to Closing. The Buyer's obligation to purchase the SPEEDLAN Assets,
and the Seller's obligation to sell, shall be conditioned upon the absence of
any order of any court, including the U.S. Bankruptcy Court for the District of
Delaware, prohibiting the sale of the SPEEDLAN Assets as contemplated by this
Agreement.



F. Representations. The Buyer represents to Seller that it has the full
corporate power and authority to enter into this Agreement, and that no other
approvals are necessary to purchase the SPEEDLAN Assets as contemplated by this
Agreement. Buyer also represents that this Agreement represents a binding and
enforceable Agreement, enforceable against the Buyer according to its terms.



G. Closing. The transaction contemplated by this Agreement shall close within
two (2) business days after the date hereof (the "Closing Date"). On the Closing
Date, the Seller shall deliver a Quit Claim Bill of Sale for the SPEEDLAN Assets
to the Buyer, and Buyer shall deliver to Seller the purchase price in cash or
other immediately available funds. The parties also agree to deliver any other
documents necessary to effectuate the transaction contemplated herein in a form
mutually-acceptable to the parties.



H. Choice of Law. The parties agree and acknowledge that is Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflicts of law thereof.



This ASSET PURCHASE AGREEMENT is entered into and executed by their respective
officers, duly authorized, this 13th day of August, 2007.



BUYER:



B&B TEST SOLUTIONS, INC.:





By:_/s/ Bill Bryant_____________________

Bill Bryant, President



 

 

SELLER:



WAVE WIRELESS CORPORATION





By:_/s/ Daniel W. Rumsey______________

Daniel W. Rumsey, President



EXHIBIT A



SPEEDLAN ASSETS



The SPEEDLAN Assets shall consist of all assets, wherever located, relating to
Wave Wireless Corporation's SPEEDLAN product line, including, without
limitation, the following:

1. The dies for the chassis located in China.

2. All intellectual property rights owned by Seller related to all versions of
the SpeedLAN (a.k.a. SpeedMESH and SpeedLink) product line including but not
limited to the following:

 * All software used by the SpeedLAN product line including the firmware and the
   SpeedManage utility applications (i.e. IP Recover, Speed Signal and Speed
   View)
 * All hardware designs including the buck converter, junction box, chassis,
   cables, etc.

3. All trademarks, including but not limited to SPEEDLAN, SpeedLink, SpeedMesh
or any other trade marks specicifically related to this product line currently
used or owed by Seller.

 4. All product documentation, marketing and sales literature
 5. The name "Wave Wireless"; however, Seller shall be permitted to use the name
    "Wave Wireless" for corporate purposes until such time as it has formally
    changed its name, and the parties agree and acknowledge that this change may
    take up to one year.
 6. The name "P-Com", subject to the terms and conditions set forth in the
    Agreement, specifically, Paragraph D.
 7. The current Wave Wireless website and domain name.

 

 

 